Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered May 9, 1986, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the minutes of the plea proceedings, we find that the defendant’s plea was knowing and voluntary, and that the allocution was factually sufficient (see, People v Lopez, 71 NY2d 662, 666). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.